Citation Nr: 1020715	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  02-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1980 to February 
1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2002, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In January 2008, the Board remanded this case with 
instructions to the RO to reconstruct the Veteran's claims 
file by reproducing prior adjudicative decisions and other 
documents produced by VA in conjunction with this claim and 
obtaining the Veteran's VA Medical Center (VAMC) treatment 
records.  The remand instructed the RO to document all 
efforts made in the claims file.  The RO was also required to 
undertake actions necessary to assist the appellant in 
developing her claim by advising her to resubmit evidence she 
had previously submitted or to submit alternative forms of 
evidence to support her claim, including a copy of the 
Veteran's death certificate.  
The Board finds that the RO erred when trying to comply with 
the Board's instructions.  First, the Board asked the RO to 
make additional efforts to reconstruct the Veteran's claims 
file.  However, the claims file does not contain any 
adjudicative decisions or other documents produced by VA 
prior to the appellant's December 2002 Travel Board hearing 
transcript.  Second, the claims file does not include any 
documentation as to what efforts were made to reconstruct the 
claims file.  Finally, the claims file does not include any 
notations that indicate what efforts were made to obtain the 
Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	 The RO must make additional efforts to 
reconstruct the Veteran's claims file.  
Such efforts shall include, but are not 
limited to, reproducing prior 
adjudicative decisions and other 
documents produced by VA in conjunction 
with this claim and obtaining the 
Veteran's VAMC treatment records, 
including a copy of the Veteran's death 
certificate, if applicable.  All 
efforts must be documented in the 
claims file.

2. 	Thereafter, the appellant's claim 
of entitlement to service connection 
for the cause of the Veteran's death 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the appellant.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


